DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Re: Rejection under 35 USC 112(a)
The amendments to the figures and specification is fully considered and entered. The 112(a) rejection of claims 1, 12 and 18 has been withdrawn. However, the newly added limitation “a foam structure carried by the aperture” of claims 12 and 18 is considered to be new matter as detailed below.
Re: Rejection under 35 USC 103
Beginning on page 14, the Applicant argues that the occlusion of the aperture by the flexible printed circuit board does not provide the predictable result of providing electrical communication between the module and the electronics because the claimed aperture is occluded by the claimed flexible printed circuit board. Therefore, the aperture of Cross cannot be occluded as claimed, because the device of Cross would not function if the aperture was occluded, due to the need to utilize the aperture to provide electrical communication between the module and the electrodes. This argument has been fully considered but is not persuasive. Initially, the claim does not define whether the entire aperture, or only a small portion of the aperture is occluded. Therefore, under its broadest reasonable interpretation, even covering the aperture slightly would be defined as occluding the aperture. Secondly, the claim as currently recited does not preclude communication through the aperture. The claim only recites the flexible printed circuit board to occlude the aperture. In fact, the claim requires the flexible printed circuit board to be positioned to provide electrical connection as well as occlude the aperture. Therefore, the Applicant’s contention that “because the claimed aperture is occluded by the claimed flexible circuit board, the claimed aperture cannot be used for the purpose of electrical communication” is not convincing.
The Applicant relies on the same reasoning for the remaining independent and dependent claims. Since the Applicant’s arguments above were not convincing, the Examiner will uphold previous rejection. See details below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 12 and 18 all recite the newly added limitation “a foam structure carried by the aperture”. The Applicants points generally to the specification and figures 6 and 7 for support. However, after a careful review of the figures and the specification, the Examiner is unable to find support for the limitations regarding the foam structure being carried by the aperture. In figure 6, the front view of the figure shows an aperture, while the side view of the device shows a foam. However, the foam is not shown to be carried by the aperture as required by the claim. Therefore, the Applicant must either point to the specific paragraph or figure to establish adequate support or cancel the claimed limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 9-10, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20140051946A1 granted to Arne et al. (hereinafter “Arne”) in view of US Pat Pub No 20100081913 granted to Cross et al. (hereinafter “Cross”) and yet in further view of US Pat Pub No 20090076363A1 granted to Bly et al. (hereinafter “Bly”).
Regarding claim 1, Arne discloses a physiological signal monitoring system (e.g. Fig 5-7, para 0029, wireless system 100) comprising: a pendant (e.g. para 0040-0041, Fig. 2, “reusable electronic module 204”, Fig. 6 as labeled “reusable component 600”) comprising: a housing (e.g. fig. 6, housing 602), an electrical connector located on a first side of the housing (e.g. para 0042, fig. 2 “sensor interface 216, 218. Also see, para 0104 and 7, “electrical contacts 702 a-b”), a processor in electrical communication with the electrical connector and carried within the housing (e.g. fig. 2, paras 0041-0042 “controller or processor 210”), and a data store in electrical communication with the processor and carried within the housing (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”); a patch having a perimeter (e.g. Para 0102, Fig 5, adhesive base 502 of the disposable component 500”), comprising: a plurality of electrodes (e.g. para 0102, Fig 5, electrodes 504 a-b) carried within the perimeter of the patch (e.g. Fig. 5), and a flexible printed circuit board having a second electrical connector in communication with each of the plurality of electrodes (e.g. paras 0055-0056 “flexible circuit 228”);; a cradle (e.g. fig. 5, para 0102 “snap-in connect mechanism”) having a perimeter fully contained within the perimeter of the patch (e.g. fig. 5), a first side secured to the patch, and a second, opposing side (e.g. Fig. 5); and a[n] adhesive material extending over an entirety of an area of a backside of the patch and beyond the perimeter of the patch and adapted to support a total device weight (e.g. fig. 11, para 0110 “an adhesive system that uses two different adhesive layers 1102, 1104…. a primary adhesive layer 1102 is a hydrocolloid adhesive…a secondary adhesive layer 1104 is used to partially cover the primary adhesive layer 1102 to create a perimeter around the hydrocolloid based primary adhesive layer 1102), wherein a combined weight of the pendant, the non-woven adhesive material, the cradle, and the patch define the total device weight (e.g. Figs 5-7); wherein the second electrical connector of the flexible printed circuit board is positioned to provide an electrical connection to the electrical connector of the pendant when the pendant is carried by the cradle with the first side of the pendant proximate the second side of the cradle (e.g. figs 2, 5-7, para 0104 “A bottom portion 606 of the reusable component 600 comprises electrical contacts 702 a, 702 b, which are configured to electrically couple to the electrical contacts 506 a, 506 b in the mechanical snap-in connect mechanism 508”); wherein the pendant is configured to removably couple with the cradle of the patch and be fully contained within the perimeter of the cradle of the patch (e.g. para 0102, figs 0102-0103); and wherein the processor is configured to receive (e.g. para 0042), from at least one of the plurality of electrodes (e.g. electrodes 220a-b), electrical signals from a heart of a patient (e.g. para 0042-0043), and to store the electrical signals as electrocardiogram (ECG) data to the data store (e.g. para 0043 “processing ECG…” 0059 “The re-wearable wireless device 102 can store the data in the memory 212 and buffer data on board.”).   Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111). 
Arne discloses having a cradle (connect mechanism 508) to provide support for the housing (reusable component 600). Figure 5 shows the cradle design to have two electrical contacts (506 a-b) which fill the hole of the cradle to provide electrical contacts between the electrodes and the electrical contacts (702a-b) of the housing and having a printed circuit board (paras 0055-0056 “flexible circuit 228”). However, Arne fails to explicitly disclose providing an aperture formed through an entirety of a thickness of the cradle from the first side to the second side. 
Cross teaches a similar ECG monitor wearable on the patient via an adhesive attachment having a plurality of electrodes and a holster 260 (Fig. 2a, para 0022). The holster of Cross provides support for the monitor/recorder module 264 and provides electrical connection between the monitor/recorder module 264... (para 0022). Cross shows that it is known to provide an aperture formed through the entirety of the thickness of the cradle (here holster 260) to provide connection between the electrical components of the monitor/recorder module 264 and the electrodes of the electrode circuit layer 34 (paras 0022), Cross further teaches using a retention layer (made of polyurethane) that expand beyond the frame 36 and is attachable to the user (para 0023, fig. 2a). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the teachings of Cross to provide a physical aperture in the cradle/holster to provide the predictable result of providing electrical communication between the module and the electrodes.
Arne as modified by Cross renders the limitations above obvious as recited hereinabove. Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111) it fails to explicitly disclose using a non-woven adhesive material. However, Bly teaches that it is known to use a non-woven adhesive material to attach the device to the user (e.g. para 0083 “backing 111 comprises at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam”) which would improve comfort and minimize patient discomfort, for example, itching the of the patient’s skin (e.g. paras 0081-0083). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne and Cross with the teachings of Bly to provide a non-woven backing material to improve patient comfort. 


Regarding claim 2, Arne as modified by Bly (hereinafter “modified Arne”) renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the pendant further comprises a cellular modem (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device”).  

Regarding claim 3, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the pendant further comprises a recording activation button [160] (e.g. para 0043 “user button 240”).

Regarding claim 6, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the housing further comprises a plurality of integrated electrodes configured to detect the electrical signals (e.g. para 0048 “the reusable electronic module 204 comprises an accelerometer 222 and one or more temperature sensors 224”).  

Regarding claim 7, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses wherein the pendant comprises at least one device interface (e.g. para 0057 “user interface”) each configured to receive signal communication from at least one removable auxiliary component (e.g. para 0062 “The UI may include a push button 234, an accelerometer 222 with pattern recognition capabilities, a speaker, and a microphone”; it is noted that the claim does not require the auxiliary component to be removable from the pendant. It is understood that since pendant is removable, all components within the pendant are also removable relative to the system).  

Regarding claim 9, modified Arne renders the physiological signal monitoring system according to Claim 7 obvious as provided hereinabove, Arne discloses wherein the processor of the pendant is further configured to receive from the at least one removable auxiliary component (e.g. fig. 2) a physiological input of a type selected from the group consisting of electromyogram (EMG), electroencephalogram (EEG), body temperature, heart rate, pedometer, blood pressure, pulse oximetry, respiratory rate, posture/body orientation, and sleep monitoring (e.g. figs  2-3, para 0061).  


Regarding claim 10, modified Arne renders the physiological signal monitoring system according to Claim 9 obvious as provided hereinabove, Arne discloses wherein the pendant comprises a recording activation button configured to initiate receipt of at least one of the electrical signals and the physiological input by the processor (e.g. para 0043 “user button 240…”).  

Regarding claim 12, Arne discloses a physiological signal monitoring system (e.g. Fig 5-7, para 0029, wireless system 100) comprising: a pendant (e.g. para 0040-0041, Fig. 2, “reusable electronic module 204”, Fig. 6 as labeled “reusable component 600”) comprising: a housing (e.g. fig. 6, housing 602), an electrical connector located on a first side of the housing (e.g. para 0042, fig. 2 “sensor interface 216, 218. Also see, para 0104 and 7, “electrical contacts 702 a-b”), a processor in electrical communication with the electrical connector and carried within the housing (e.g. fig. 2, paras 0041-0042 “controller or processor 210”), a data store in electrical communication with the processor and carried within the housing (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”), and a cellular modem (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device”); a patch having a perimeter (e.g. Para 0102, Fig 5, adhesive base 502 of the disposable component 500”), comprising: a plurality of electrodes (e.g. para 0102, Fig 5, electrodes 504 a-b) carried within the perimeter of the patch (e.g. Fig. 5), and a flexible printed circuit board having a second electrical connector in communication with each of the plurality of electrodes (e.g. paras 0055-0056 “flexible circuit 228”); a cradle  (e.g. fig. 5, para 0102 “snap-in connect mechanism”) having a perimeter fully contained within the perimeter of the patch (e.g. fig. 5), a first side secured to the patch, and a second, opposing side (e.g. Fig. 5), and a foam structure carried by the aperture (it is noted that this limitation is considered to be new matter and therefore not considered); and a[n] adhesive material extending over an entirety of an area of a backside of the patch and beyond the perimeter of the patch and adapted to support a total device weight (e.g. fig. 11, para 0110 “an adhesive system that uses two different adhesive layers 1102, 1104…. a primary adhesive layer 1102 is a hydrocolloid adhesive…a secondary adhesive layer 1104 is used to partially cover the primary adhesive layer 1102 to create a perimeter around the hydrocolloid based primary adhesive layer 1102); wherein a combined weight of the pendant, the non-woven adhesive material, and the patch define the total device weight (e.g. Figs 5-7); wherein the second electrical connector of the flexible printed circuit board is positioned to provide an electrical connection to the electrical connector of the pendant when the pendant is carried by the cradle with the first side of the pendant proximate the second side of the cradle (e.g. figs 2, 5-7, para 0104 “A bottom portion 606 of the reusable component 600 comprises electrical contacts 702 a, 702 b, which are configured to electrically couple to the electrical contacts 506 a, 506 b in the mechanical snap-in connect mechanism 508”); wherein the pendant is configured to removably couple with the cradle of the patch (e.g. para 0102, figs 0102-0103) and be fully contained within the perimeter of the cradle of the patch (e.g. para 0102, figs 0102-0103); and wherein the processor is configured to receive (e.g. para 0042), from at least one of the plurality of electrodes  (e.g. electrodes 220a-b), electrical signals from a heart of a patient (e.g. para 0042-0043), and to operate the cellular modem to transmit the electrical signals as electrocardiogram (ECG) data to a cellular network (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device” and Fig. 1).  
Arne discloses having a cradle (connect mechanism 508) to provide support for the housing (reusable component 600). Figure 5 shows the cradle design to have two electrical contacts (506 a-b) which fill the hole of the cradle to provide electrical contacts between the electrodes and the electrical contacts (702a-b) of the housing and having a printed circuit board (paras 0055-0056 “flexible circuit 228”). However, Arne fails to explicitly disclose providing an aperture formed through an entirety of a thickness of the cradle from the first side to the second side. 
Cross teaches a similar ECG monitor wearable on the patient via an adhesive attachment having a plurality of electrodes and a holster 260 (Fig. 2a, para 0022). The holster of Cross provides support for the monitor/recorder module 264 and provides electrical connection between the monitor/recorder module 264... (para 0022). Cross shows that it is known to provide an aperture formed through the entirety of the thickness of the cradle (here holster 260) to provide connection between the electrical components of the monitor/recorder module 264 and the electrodes of the electrode circuit layer 34 (paras 0022), Cross further teaches using a retention layer (made of polyurethane) that expand beyond the frame 36 and is attachable to the user (para 0023, fig. 2a). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the teachings of Cross to provide a physical aperture in the cradle/holster to provide the predictable result of providing electrical communication between the module and the electrodes.
Arne as modified by Cross renders the limitations above obvious as recited hereinabove. Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111), it fails to explicitly disclose using a non-woven adhesive material. However, Bly teaches that it is known to use a non-woven adhesive material to attach the device to the user (e.g. para 0083 “backing 111 comprises at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam”) which would improve comfort and minimize patient discomfort, for example, itching the of the patient’s skin (e.g. paras 0081-0083). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne and Cross with the teachings of Bly to provide a non-woven backing material to improve patient comfort. 


Regarding claim 13, modified Arne renders the physiological signal monitoring system according to Claim 12, Arne further discloses wherein the cellular modem further comprises an integrated antenna configured to transmit the electrical signals wirelessly (e.g. Fig. 3, wireless communication module 300).  

Regarding claim 16, modified Arne renders the physiological signal monitoring system according to Claim 12 obvious as provided hereinabove, Arne discloses wherein the pendant comprises at least one device interface (e.g. para 0057 “user interface”) each configured to receive signal communication from at least one removable auxiliary component (e.g. para 0062 “The UI may include a push button 234, an accelerometer 222 with pattern recognition capabilities, a speaker, and a microphone”; it is noted that the claim does not require the auxiliary component to be removable from the pendant. It is understood that since pendant is removable, all components within the pendant are also removable relative to the system).  

Regarding claim 17, modified Arne renders the physiological signal monitoring system according to Claim 16 obvious as provided hereinabove, Arne discloses wherein the processor of the pendant is further configured to receive from the at least one removable auxiliary component a physiological input of a type selected from the group consisting of electromyogram (EMG), electroencephalogram (EEG), body temperature, heart rate, pedometer, blood pressure, pulse oximetry, respiratory rate, posture/body orientation, and sleep monitoring (e.g. figs  2-3, para 0061); and wherein the processor is configured to operate the transmitter to transmit the physiological input to at least one of the cellular network access point and a base station (e.g. Fig. 1).  

Regarding claim 18, Arne discloses a method of monitoring physiological events generated as electrical signals (e.g. Fig 5-7, para 0029, method of wireless system 100), the method comprising: providing a pendant (e.g. para 0040-0041, Fig. 2, “reusable electronic module 204”, Fig. 6 as labeled “reusable component 600”) that includes a housing (e.g. fig. 6, housing 602), an electrical connector located on a first side of the housing (e.g. para 0042, fig. 2 “sensor interface 216, 218. Also see, para 0104 and 7, “electrical contacts 702 a-b”), a processor in electrical communication with the electrical connector and carried within the housing (e.g. fig. 2, paras 0041-0042 “controller or processor 210”), a data store in electrical communication with the processor and carried within the housing (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”), and a cellular modem (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device”); providing a patch having a perimeter (e.g. Para 0102, Fig 5, adhesive base 502 of the disposable component 500”) that includes a plurality of electrodes (e.g. para 0102, Fig 5, electrodes 504 a-b) carried within the perimeter of the patch (e.g. Fig. 5) and a flexible printed circuit board having a second electrical connector in communication with each of the plurality of electrodes (e.g. paras 0055-0056 “flexible circuit 228”); providing a cradle that includes a perimeter fully contained within the perimeter of the patch (e.g. fig. 5, para 0102 “snap-in connect mechanism”), a first side secured to the patch, and a second, opposing side (e.g. fig. 5); and a foam structure carried by the aperture (it is noted that this limitation is considered to be new matter and therefore not considered); providing a[n] adhesive material extending over an entirety of an area of a backside of the patch and beyond the perimeter of the patch and adapted to support a total device weight (e.g. fig. 11, para 0110 “an adhesive system that uses two different adhesive layers 1102, 1104…. a primary adhesive layer 1102 is a hydrocolloid adhesive…a secondary adhesive layer 1104 is used to partially cover the primary adhesive layer 1102 to create a perimeter around the hydrocolloid based primary adhesive layer 1102, figs 5-7); determining, using the processor, that the pendant is removably coupled to the cradle of the patch (e.g. para 0042); operating the processor of the pendant to receive the electrical signals from the plurality of electrodes of the patch (e.g. para 0042); electrically connecting at least one removable auxiliary component to the pendant (e.g. para 0062 “The UI may include a push button 234, an accelerometer 222 with pattern recognition capabilities, a speaker, and a microphone”; it is noted that the claim does not require the auxiliary component to be removable from the pendant. It is understood that since pendant is removable, all components within the pendant are also removable relative to the system. As such connecting the pendant to cradle would be electrically connecting the components); receiving from the at least one removable auxiliary component a physiological input of a type selected from the group consisting of electromyogram (EMG), electroencephalogram (EEG), body temperature, heart rate, pedometer, blood pressure, pulse oximetry, respiratory rate, posture/body orientation, and sleep monitoring (e.g. figs  2-3, para 0061); and operating the cellular modem of the pendant to transmit the physiological input to at least one of a cellular network access point and a base station (e.g. para 0030-0032, 0037 “mobile chipset in the re-wearable device” and Fig. 1). 
Arne discloses having a cradle (connect mechanism 508) to provide support for the housing (reusable component 600). Figure 5 shows the cradle design to have two electrical contacts (506 a-b) which fill the hole of the cradle to provide electrical contacts between the electrodes and the electrical contacts (702a-b) of the housing and having a printed circuit board (paras 0055-0056 “flexible circuit 228”). However, Arne fails to explicitly disclose providing an aperture formed through an entirety of a thickness of the cradle from the first side to the second side. 
Cross teaches a similar ECG monitor wearable on the patient via an adhesive attachment having a plurality of electrodes and a holster 260 (Fig. 2a, para 0022). The holster of Cross provides support for the monitor/recorder module 264 and provides electrical connection between the monitor/recorder module 264... (para 0022). Cross shows that it is known to provide an aperture formed through the entirety of the thickness of the cradle (here holster 260) to provide connection between the electrical components of the monitor/recorder module 264 and the electrodes of the electrode circuit layer 34 (paras 0022), Cross further teaches using a retention layer (made of polyurethane) that expand beyond the frame 36 and is attachable to the user (para 0023, fig. 2a). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne with the teachings of Cross to provide a physical aperture in the cradle/holster to provide the predictable result of providing electrical communication between the module and the electrodes.
Arne as modified by Cross renders the limitations above obvious as recited hereinabove. Although Arne discloses using acrylic based material for the second layer and even suggest using the secondary adhesive layers 1104 may be employed without limitation (e.g. para 0111) it fails to explicitly disclose using a non-woven adhesive material. However, Bly teaches that it is known to use a non-woven adhesive material to attach the device to the user (e.g. para 0083 “backing 111 comprises at least one of polyester, polyurethane, rayon, nylon, breathable plastic film; woven, nonwoven, spunlace, knit, film, or foam”) which would improve comfort and minimize patient discomfort, for example, itching the of the patient’s skin (e.g. paras 0081-0083). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Arne and Cross with the teachings of Bly to provide a non-woven backing material to improve patient comfort. 


Regarding claim 19, modified Arne renders the method according to Claim 18 obvious as provided hereinabove, Arne further comprising storing electrocardiogram (ECG) data in the data store that represents the electrical signals received from the patch (e.g. fig. 2, para 0042 “The processor 210 then processes the data and stores the results into the memory 212 in form of data records”).  

Claims 4-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Arne as applied to claims 1-3, 6-7, 9-10, 12-13, 16-19 above, and further in view of US Pat Pub No. 20160120433A1 granted to Hughes et al. (hereinafter “Hughes”).
Regarding claim 4, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, Arne further discloses the physiological signal monitoring system according to Claim 1 wherein the plurality of electrodes of the patch further comprises a first electrode and a second electrode (e.g. fig. 2, para 0046 “electrodes 220 a, 220 b (E1, E2)”, also shown as “electrodes 504 a, 504 b”), defined as an RA electrode and an LL electrode, respectively (it is noted that the claim does not require any details as to what is and which electrode is considered to be RA or LL, therefore, either electrode considered to be the RA or LL electrode), which are configured to detect the electrical signals (e.g. para 0104 “electrical signals detected by electrodes”); Even though Arne discloses providing two or three electrodes that are dispersed at some distance from each other (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Modified Arne fails to explicitly disclose the electrode are positioned at least 8.0 centimeters (cm) apart. However, Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage.

Claim 4 is obvious over modified Arne as further modified with Hughes as indicated hereinabove, wherein the electrodes are at least 8 centimeters (cm) apart. Regarding claim 5, the plurality of electrodes of the patch further comprises a third electrode, defined as an LA electrode, which is configured to detect the electrical signals (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage


Regarding claim 14, modified Arne renders the physiological signal monitoring system according to Claim 12, Arne further discloses the physiological signal monitoring system according to Claim 1 wherein the plurality of electrodes of the patch further comprises a first electrode and a second electrode (e.g. fig. 2, para 0046 “electrodes 220 a, 220 b (E1, E2)”, also shown as “electrodes 504 a, 504 b”), defined as an RA electrode and an LL electrode, respectively (it is noted that the claim does not require any details as to what is and which electrode is considered to be RA or LL, therefore, either electrode considered to be the RA or LL electrode), which are configured to detect the electrical signals (e.g. para 0104 “electrical signals detected by electrodes”); Even though Arne discloses providing two or three electrodes that are dispersed at some distance from each other (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Modified Arne fails to explicitly disclose the electrode are positioned at least 8.0 centimeters (cm) apart. However, Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage.  

Claim 14 is obvious over modified Arne as further modified with Hughes as indicated hereinabove, wherein the electrodes are at least 8 centimeters (cm) apart. Regarding claim 15, the plurality of electrodes of the patch further comprises a third electrode, defined as an LA electrode, which is configured to detect the electrical signals (e.g. para 0118 “This distance allows the electrodes to detect a differential voltage. The distance may vary, and in certain aspects ranges from 0.1 cm to 1.0 m, such as 0.1 to 5 cm, such as 0.5 to 2.5 cm”). Hughes teaches providing electrodes at least 8.0 cm apart (e.g. para 0115 “in one embodiment a distance from the center of one electrode 350 to the center of the other electrode 350 should be at least about 6.0 cm and more preferably at least about 8.5 cm.”) This would allow the signals to capture the difference in the signals depending on the application (e.g. Arne reference para 0118). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Bly to provide sufficient distance to provide the predictable result of detecting a differential voltage. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Arne as applied to claims 1-3, 6-7, 9-10, 12-13, 16-19 above, and further in view of US Pat Pub. No. 20160113535 granted to Marek et al. (hereinafter “Marek”).
Regarding claim 8, modified Arne renders the physiological signal monitoring system according to Claim 7 obvious as provided hereinabove, However, modified Arne fails to disclose wherein the at least one removable auxiliary component is selected from the group consisting of a cable harness, a retractable monitor device, and a finger electrode adapter. However, Marek teaches using at least one removable auxiliary component is selected from the group consisting of a cable harness, a retractable monitor device, and a finger electrode adapter (e.g. para 0057, fig. 14-16 showing cable harness) to provide the predictable result of providing expansion and retraction (e.g. para 0057). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Arne with the teachings of Marek to provide cable harness to provide the predictable result of providing expansion and retraction. 

Regarding claim 11, modified Arne renders the physiological signal monitoring system according to Claim 1 obvious as provided hereinabove, but fails to disclose wherein the pendant weighs up to 36 grams.  However, Marek teaches that it is known to limit the pendant weighs up to 36 grams (e.g. para 0060 “a housing 101 and cradle 102 weight of 36 grams”). This would allow for a lightweight device to provide the predictable result of having a light weight device to improve patient comfort. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792